PER CURIAM:
Claimant brought this action for vehicle damage which occurred as a result of his vehicle striking debris while he was traveling westbound on Interstate 64. Interstate 64 is a road maintained by respondent in Kanawha County. The Court is of the opinion to deny this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred on December 2,1998, at about 9:00 p.m. On the clear and dry night in question, claimant was traveling westbound on Interstate 64, near milepost 56 in South Charleston, Kanawha County. At this location of Interstate 64, there are three travel lanes in each direction. Claimant was proceeding on Interstate 64 in the center lane at a speed of about sixty miles per hour as moderate flow traffic went around his vehicle. There was a distance of one-hundred-fifty to two-hundred feet between claimant’s vehicle and other vehicles on the road. When a vehicle in front of claimant’s vehicle changed lanes, he had no indication of any debris or trouble on the interstate. Claimant then saw debris on the highway. Claimant could not avoid the debris and his 1997 Buick Park Avenue struck and went through the debris. The unidentifiable debris was approximately the height of the vehicle’s hood and about *81four to six feet wide. After the accident, claimant went to the South Charleston Police Department and filed an accident report. While there, claimant was informed by the South Charleston Police Department that respondent was on its way to clear the debris. The resulting damage to claimant’s vehicle was in the amount of $1,000.80. Claimant had a deductible feature of $250.00 in his insurance policy coverage which would limit any recovery to this amount.
Respondent denied prior knowledge of the debris in question. According to respondent’s daily records, emergency service was dispatched to the site, where a piece of Styrofoam was found. The Styrofoam was immediately cleared off of the road. Nothing further was found in the area.
The evidence adduced at the September 3, 1999, hearing established that respondent had no notice that debris on Interstate 64 posed a hazard to the traveling public. Respondent sent employees to the scene as soon as it received notice of the situation. T he C ourt, w hile u nderstanding t he dis tress c aused toe laimant in t his situation, is of the opinion that respondent acted reasonably in response to notice of the debris on the interstate, and that respondent was not negligent in its maintenance of the highway.
In view of the foregoing, the Court hereby denies this claim.
Claim disallowed.